Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 7 has been canceled.

Examiner’s Comment/Interpretation:
Claim 5 claims, “an actuator shaft disposed between the upper and lower body portions, the actuator shaft comprising an inner member and an outer sleeve member moveable relative to the inner member, the inner member having first and second ends and at least one retention structure disposed therebetween, the outer sleeve member having a first end and a second end opposite the first end in a select direction, the outer sleeve member further having at least one complementary retention structure that engages the retention structure of the inner member to facilitate selective relative movement”.
	Referring to par. 0086, it is the examiner’s position that only a threaded inner member and a complementary threaded outer sleeve member is capable of facilitating selective relative movement. Ridges, ramps, and/or ratchet type mechanism are only capable of maintaining previous movement and do not facilitate movement. Threaded complementary threaded retention structures require rotation, therefore, claim 7 claiming “without rotation” has been canceled directed to a non-elected species without traverse.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRUCE E SNOW/Primary Examiner, Art Unit 3774